2021 IL App (3d) 190179

                               Opinion filed November 18, 2021
      ____________________________________________________________________________

                                                    IN THE

                                     APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                      2021

      TALIA SIEVERT,                                     )        Appeal from the Circuit Court
                                                         )        of the 12th Judicial Circuit,
             Plaintiff-Appellee,                         )        Will County, Illinois,
                                                         )
             v.                                          )        Appeal No. 3-19-0179
                                                         )        Circuit No. 17-AR-159
                                                         )
      KEVIN DUZINSKI,                                    )        Honorable
                                                         )        Barbara N. Petrungaro
             Defendant-Appellant.                        )        Judge, Presiding.

      ____________________________________________________________________________

            JUSTICE LYTTON delivered the judgment of the court, with opinion.
            Presiding Justice McDade concurred in the judgment and opinion.
            Justice Schmidt dissented, with opinion.
      ____________________________________________________________________________

                                                  OPINION

¶1          Plaintiff, Talia Sievert, filed suit against defendant, Kevin Duzinski, for damages arising

     from a motor vehicle accident. The Will County circuit court denied defendant’s motion to dismiss

     under Illinois Supreme Court Rule 103(b) (eff. July 1, 2007). The court certified the following

     question for review pursuant to Illinois Supreme Court Rule 308(a) (eff. July 1, 2017):

                  “Whether, in a case in which the plaintiff’s lawsuit was dismissed with [sic]

            want of prosecution after expiration of the statute of limitations and the plaintiff did

            not attempt service before the dismissal for want of prosecution, a trial court may
            consider the overall lapse of time in obtaining service of process when the dismissal

            for want of prosecution is vacated and service obtained on the first attempt at the

            address known to the plaintiff from the inception of the suit.”

     We granted defendant’s application for leave to appeal. We answer the certified question

     negatively and remand the cause for further proceedings.

¶2                                           I. BACKGROUND

¶3          On March 13, 2017, plaintiff filed a complaint seeking to recover damages for injuries she

     sustained on March 15, 2015, when the car in which she was a passenger collided with defendant’s

     vehicle. Plaintiff did not have summons issued. On August 17, 2017, the circuit court dismissed

     the complaint for want of prosecution after plaintiff failed to appear for a status hearing.

¶4          On May 14, 2018, plaintiff’s counsel sent a letter to the circuit court indicating counsel’s

     intention to move to vacate the dismissal. The letter, which the court received on May 28, 2018,

     stated that counsel made an “egregious mistake regarding the proper future date” and that he

     received notice of the dismissal “at a much later date than normal.” Counsel indicated that he

     would file a petition to vacate the dismissal and reinstate the case when he returned to his office.

     Counsel never filed the motion or presented it to the court.

¶5          On July 16, 2018, plaintiff retained new counsel who filed a motion for leave to file a

     substitute appearance of counsel along with a motion to vacate the dismissal and to issue alias

     summons. The motion to vacate the dismissal order noted that prior counsel failed to appear at two

     status hearings before the case was dismissed and that he had “made no affirmative act on behalf

     of [p]laintiff” since May 23, 2018. The motion also stated that it was “unclear from the docket if

     an initial [s]ummons was ever issued for [d]efendant.” New counsel requested that the court vacate

     the dismissal order and reinstate the case.


                                                       2
¶6          On July 20, 2018, the trial court allowed new counsel leave to file substitute appearance.

     The court also vacated the dismissal, reinstated the case, and ordered alias summons to issue.

     Subsequently, summons issued and plaintiff served defendant on August 21, 2018.

¶7          On August 31, 2018, defendant appeared and filed a motion to dismiss pursuant to Rule

     103(b). Defendant asserted that plaintiff’s complaint should be dismissed for failing to exercise

     due diligence in issuing summons and serving defendant with the complaint. The motion alleged

     that the 17-month period between the filing of the lawsuit and the actual attempt to serve defendant

     with the complaint demonstrated that plaintiff failed to exercise due diligence in pursuing the

     lawsuit. The motion also attached a May 3, 2017, letter from defendant’s insurance carrier

     indicating that plaintiff may file a lawsuit against defendant. Defendant conceded that his actual

     knowledge of the lawsuit should be considered in determining plaintiff’s due diligence. However,

     he argued that plaintiff waited more than a year after defendant received the letter to issue

     summons, and thus, defendant had no reason to believe that plaintiff intended to pursue a lawsuit

     against him. In response, plaintiff argued that the court should not consider the lapse of time during

     which the complaint was dismissed for want of prosecution in determining whether she exercised

     due diligence.

¶8          Following a hearing, the trial court denied defendant’s motion. In reaching its conclusion,

     the court commented:

            “Doesn’t seem fair that the [dismissed for want of prosecution] time should be

            counted because nothing can happen during that time frame either, so I’m going to

            deny the motion to dismiss.”

¶9          Based on defendant’s motion, the trial court certified the following question for

     interlocutory review pursuant to Rule 308(a):


                                                       3
              “Whether, in a case in which the plaintiff’s lawsuit was dismissed with [sic] want

              of prosecution after expiration of the statute of limitations and the plaintiff did not

              attempt service before the dismissal for want of prosecution, a trial court may

              consider the overall lapse of time in obtaining service of process when the dismissal

              for want of prosecution is vacated and service obtained on the first attempt at the

              address known to the plaintiff from the inception of the suit.”

       This court allowed defendant’s application for leave to appeal.

¶ 10                                              II. ANALYSIS

¶ 11          The certified question asks this court to determine whether—for purposes of a Rule 103(b)

       motion to dismiss—the trial court may consider the overall lapse of time in obtaining service of

       process when the case was dismissed for want of prosecution. Stated differently, we are asked to

       determine whether the trial court may consider the period during which the cause remained

       dismissed for want of prosecution in determining whether plaintiff exercised due diligence in

       serving defendant. We review certified questions de novo. Simmons v. Homatas, 236 Ill. 2d 459,

       466 (2010). On review, we answer the question negatively.

¶ 12          Rule 103(b) provides, in relevant part:

              “If the failure to exercise reasonable diligence to obtain service on a defendant

              occurs after the expiration of the applicable statute of limitations, the dismissal shall

              be with prejudice as to that defendant ***. *** In considering the exercise of

              reasonable diligence, the court shall review the totality of the circumstances,

              including both lack of reasonable diligence in any previous case voluntarily

              dismissed or dismissed for want of prosecution, and the exercise of reasonable




                                                         4
              diligence in obtaining service in any case refiled under section 13-217 of the Code

              of Civil Procedure.” Ill. S. Ct. R. 103(b) (eff. July 1, 2007).

¶ 13          The purpose of Rule 103(b) is to protect defendants from unnecessary delays in service of

       process and to prevent plaintiffs from circumventing the applicable statute of limitations.

       Silverberg v. Haji, 2015 IL App (1st) 141321, ¶ 30 (citing Segal v. Sacco, 136 Ill. 2d 282, 286

       (1990)). Trial courts are given wide latitude to dismiss a case under Rule 103(b) when service is

       not effected in a timely manner. See Brezinski v. Vohra, 258 Ill. App. 3d 702, 704 (1994).

       However, public policy in Illinois favors determining controversies according to the substantive

       rights of the parties. Christian v. Lincoln Automotive Co., 403 Ill. App. 3d 1038, 1042 (2010).

       Thus, a dismissal with prejudice under Rule 103(b) is considered a harsh penalty that is necessary

       when delay in service denies the defendant the opportunity to investigate the circumstances

       surrounding the case while the relevant facts are still available. Segal, 136 Ill. 2d at 288; see also

       Verploegh v. Gagliano, 396 Ill. App. 3d 1041, 1045 (2009).

¶ 14          Rule 103(b) does not define a specific time in which a defendant must be served; rather, it

       requires a plaintiff to exercise “reasonable diligence.” Kole v. Brubaker, 325 Ill. App. 3d 944, 948-

       49 (2001). In ruling on a motion challenging the plaintiff’s diligence in obtaining service, the trial

       court “may consider the overall lapse of time between the filing of the first complaint and the

       ultimate service of summons in the second case.” Muskat v. Sternberg, 122 Ill. 2d 41, 45 (1988)

       (citing Aranda v. Hobart Manufacturing Corp., 66 Ill. 2d 616 (1977)). The overall lapse of time

       that may be considered refers to “the sum total of days before a dismissal and after a refiling, but

       not the time that passes in between, when no action is pending.” Case v. Galesburg Cottage

       Hospital, 227 Ill. 2d 207, 219 (2007). This method of calculating reasonable diligence under Rule

       103(b) applies to both voluntary and involuntary dismissals. See id. at 218-19 (time that elapses


                                                         5
       between the voluntary dismissal of a plaintiff’s complaint and its refiling is not to be considered

       by the court); Aranda, 66 Ill. 2d at 620 (trial court may consider the “overall span of time” before

       a complaint is dismissed for want of prosecution and service of process in the refiled case, but not

       the time in between when there is no action).

¶ 15          Here, plaintiff should not be penalized for neglecting to serve a nonexistent complaint on

       defendant when there was no pending case. The overall lapse of time may be considered in

       determining whether plaintiff was reasonably diligent in obtaining service, i.e., the period before

       the dismissal and after refiling. However, the time that elapsed while the case was dismissed for

       want of prosecution may not be included in the trial court’s diligence calculation.

¶ 16          In Case, our supreme court reached the same conclusion while analyzing the lapse of time

       between the voluntary dismissal of a lawsuit and refiling. Case, 227 Ill. 2d at 222. The plaintiffs

       filed a complaint within weeks of the expiration of the statute of limitations, did not have summons

       issued on defendant, and voluntarily dismissed the suit one month later. Eleven months passed and

       the plaintiffs refiled their complaint pursuant to section 13-217 of the Code of Civil Procedure

       (735 ILCS 5/13-217 (West 1994)). They promptly effectuated service on the defendants 14 days

       later. The defendants responded by filing a Rule 103(b) motion to dismiss, arguing that the

       plaintiffs failed to exercise reasonable diligence in obtaining service of process. The trial court

       agreed and dismissed the plaintiffs’ case with prejudice, finding that the passage of a year between

       the initial filing of the complaint and service on the defendants established a lack of diligence. Id.

       at 211-12.

¶ 17          In reversing the dismissal, our supreme court emphasized that “the pendency of an action

       that a defendant argues is delayed is central to any determination of whether a passage of time

       should be considered for purposes of Rule 103(b).” Id. at 217. It further explained:


                                                         6
              “The requirement of a pending action against which to measure diligence is rooted

              in simple logic. If an action is dismissed, and not pending, there is no reason to

              serve a defendant with process. As such, there is nothing to delay, and nothing to

              be diligent about.” Id.

       The court concluded that the time that elapses between the dismissal of a plaintiff’s complaint and

       its refiling is not to be considered by a circuit court in determining reasonable diligence for

       purposes of when ruling on a motion to dismiss for violating Rule 103(b). Id. at 222.

¶ 18          In Bank of New York Mellon v. Laskowski, 2018 IL 121995, ¶ 17, the court reached a

       similar conclusion while applying a different statute. There, the court concluded that the 60-day

       deadline for filing a motion to quash service of process under section 15-1505.6(a) of the Illinois

       Mortgage Foreclosure Law (735 ILCS 5/15-1505.6(a) (West 2012)) is tolled while the underlying

       case is dismissed for want of prosecution. Laskowski, 2018 IL 121995, ¶ 17. The court analyzed

       the key statutory phrase “[i]n any residential foreclosure action” and noted that 60 days could not

       pass in a residential foreclosure action if no such action is pending. (Internal quotation marks

       omitted.) Id. ¶ 14. It emphasized that the filing deadline must be tolled because “a party [cannot]

       comply with the statutory filing deadline in the absence of an active case, even if it wanted to.” Id.

       The court concluded that to hold a party accountable for its action or inaction when a case is

       dismissed for want of prosecution “is to suggest the impossible, both conceptually and practically.”

       Id.; see also Primus Financial Services v. Walters, 2015 IL App (1st) 151054, ¶¶ 23-24 (refusing

       to include 14-year period during which default judgment was in place in calculating the length of

       delay in service under Rule 103(b) because service of process was not possible).

¶ 19          The same logic that controlled Case and Laskowski should control here. While the

       complaint was dismissed for want of prosecution and not pending, there was no reason for plaintiff


                                                         7
       to attempt service of process and no way for her to do so. There was nothing for her to delay or be

       diligent about. Even the most diligent plaintiff would have no reason to attempt service on a

       defendant when no complaint exits. See Case, 227 Ill. 2d at 217 (noting there is no reason to serve

       a defendant when no complaint is pending).

¶ 20          Defendant argues that the rule in Case should not apply where, as here, the lawsuit is

       involuntarily dismissed for want of prosecution, citing Mular v. Ingram, 2015 IL App (1st)

       142439. We find nothing in Mular that directs a trial court to include the time between dismissal

       and refiling when determining diligence in service and find it inapplicable to this case.

¶ 21          The court in Mular did not conclude that the time between the dismissal and the reinstated

       complaint must be considered when the case is dismissed for want of prosecution. It acknowledged

       that periods during which a lawsuit is voluntarily dismissed by the plaintiff are expressly excluded

       in calculating the length of delay, citing our supreme court’s decision in Case. Id. ¶ 24. However,

       it did not cite any authority in support of its belief that the time during which a lawsuit is

       involuntarily dismissed may be relevant in calculating the plaintiff’s reasonable diligence. See id.

¶ 22          Further, in reaching its conclusion that the plaintiff did not exercise reasonable diligence,

       the Mular court noted that the period during which a lawsuit is dismissed for want of prosecution

       may be excluded:

              “Even if we exclude the period of time during which the lawsuit was dismissed for

              want of prosecution, the result would be the same: under the circumstances of this

              case, Mular’s 10½-month delay in serving [defendant] exhibits a lack of reasonable

              diligence and the trial court properly exercised its discretion in dismissing her

              complaint with prejudice.” Id. ¶ 30.




                                                        8
       Thus, contrary to defendant’s assertion, Mular does not state that the lapse between dismissal and

       reinstatement must be included in the trial court’s reasonable diligence calculation.

¶ 23           We agree with defendant’s assertion that a plaintiff should not delay in refiling an action

       that was involuntarily dismissed. However, Rule 103(b) does not measure a party’s diligence

       between dismissal and refiling; it measures diligence in effectuating service of a pending civil suit.

       See Ill. S. Ct. R. 103(b) (eff. July 1, 2007) (considers reasonable diligence “to obtain service on a

       defendant”). When moving for dismissal under Rule 103(b), a defendant must make a prima facie

       showing that the plaintiff failed to act with reasonable diligence in effectuating service after filing

       a complaint. Mular, 2015 IL App (1st) 142439, ¶ 21. Measuring reasonable diligence in

       effectuating service requires, first and foremost, a pending action. See Case, 227 Ill. 2d at 217 (the

       pendency of an action that a defendant argues is delayed is central to any determinant of whether

       a passage of time should be considered for purposes of Rule 103(b)); Womick v. Jackson County

       Nursing Home, 137 Ill. 2d 371, 377 (1990) (notice of the pendency of a suit is significant in

       determining whether a plaintiff was diligent); Lafin v. Allstate Insurance Co., 168 Ill. App. 3d

       1075, 1078 (1988) (“specific purpose of Rule 103(b) is to alert defendants to the pendency of a

       civil suit”). The pendency of a civil suit is the “simple logic” upon which Rule 103(b) diligence is

       based. See Case, 227 Ill. 2d at 217 (“requirement of a pending action against which to measure

       diligence is rooted in simple logic”). That logic does not apply from the time a lawsuit is dismissed

       to the time the suit is refiled, regardless of the nature of the dismissal.

¶ 24           The certified question presented to us is singular and straight forward. We answer it in the

       negative and remand the case to the trial court for further proceedings.

¶ 25                                            III. CONCLUSION




                                                          9
¶ 26          For the foregoing reasons, we answer the certified question negatively and remand for

       further proceedings.

¶ 27          Certified question answered; cause remanded.

¶ 28          JUSTICE SCHMIDT, dissenting:

¶ 29          The majority answers the certified question negatively finding periods in which a

       complaint is involuntarily dismissed should not be considered for purposes of a Rule 103(b)

       motion to dismiss. The certified question should be answered in the affirmative. An involuntary

       dismissal for want of prosecution is a relevant circumstance a court may consider when deciding

       if a plaintiff exercised due diligence.

¶ 30          Although periods during which a lawsuit is voluntarily dismissed by the plaintiff are not

       included in calculating the length of the delay in service (Case v. Galesburg Cottage Hospital, 227

       Ill. 2d 207, 219 (2007)), I conclude the time during which a lawsuit is involuntarily dismissed for

       want of prosecution where the suit is later reinstated may be included (Mular v. Ingram, 2015 IL

       App (1st) 142439, ¶ 24). While it is not possible to serve a defendant during any period in which

       the suit is not pending, the fact that the delay is due to plaintiff’s inattention to the lawsuit is

       relevant to an assessment of the totality of the circumstances under Rule 103(b). The involuntary

       dismissal tends to demonstrate an unnecessary delay in obtaining service on the part of plaintiff,

       i.e., a general lack of due diligence. A contrary result in this case rewards a dilatory plaintiff whose

       inattention to the lawsuit results in dismissal for want of prosecution when service has not been

       obtained. As such, it is unfair to a defendant to allow an inattentive plaintiff to exclude that period

       in determining whether plaintiff has exercised reasonable diligence. Consequently, the circuit court

       should have the discretion to consider the effect of plaintiff’s delay in serving defendant during

       the 11-month period when the case was dismissed for want of prosecution.


                                                         10
¶ 31          The majority relies on our supreme court’s decision in Case to reach the opposite

       conclusion. Case is distinguishable. In Case, plaintiff voluntarily dismissed their complaint then

       refiled the complaint and served defendant a year later. See Case, 227 Ill. 2d at 209. The court in

       Case held that the period in which the complaint had been voluntarily dismissed may not be

       considered for purposes of a Rule 103(b) motion. According to Case, the requirement of a pending

       action is “rooted in simple logic. If an action is dismissed, and not pending, there is no reason to

       serve a defendant with process. As such, there is nothing to delay, and nothing to be diligent

       about.” Id. at 217. That “simple logic” does not extend to the facts of this case.

¶ 32          Here, by contrast, the court dismissed plaintiff’s original complaint for want of

       prosecution—not by some affirmative act on the part of plaintiff. In other words, dismissal was

       not the result of plaintiff’s active participation in the case. Instead, the dismissal was premised on

       plaintiff’s failure to actually pursue her claim. This distinction is significant. While in each

       scenario a plaintiff cannot serve the complaint, the delay in reinstating or filing a new complaint

       is a relevant circumstance for the court to consider when determining whether plaintiff exercised

       diligence. Dismissal for want of prosecution tends to show that a plaintiff has not been diligent in

       pursuing his or her claims. Plaintiff filed her original complaint on the eve of the expiration of the

       statute of limitations. After failing to pursue the claim, the court dismissed the complaint for want

       of prosecution. At that point, a party should diligently move to file a new complaint or reinstate

       the dismissed action. Plaintiff waited and eventually moved to vacate the dismissal without any

       showing of due diligence. In fact, plaintiff’s new counsel alleged that prior counsel took no

       affirmative action in the case. Fairness is a two-way street. A defendant should be allowed to

       challenge a plaintiff’s diligence if plaintiff’s inattention to the case caused unnecessary delay. Rule

       103(b) requires the circuit court to “review the totality of the circumstances, including both lack


                                                         11
       of reasonable diligence in any previous case voluntarily dismissed or dismissed for want of

       prosecution.” Ill. S. Ct. R. 103(b) (eff. July 1, 2007). The delay in filing a new complaint after it

       has been involuntarily dismissed for want of prosecution is a circumstance the circuit court should

       have discretion to consider in ruling on a Rule 103(b) motion. To hold otherwise eliminates the

       circuit court’s ability to consider the totality of the circumstances in deciding a Rule 103(b) motion.

¶ 33          The certified question should be answered in the affirmative.




                                                         12
                                  No. 3-19-0179


Cite as:                 Sievert v. Duzinski, 2021 IL App (3d) 190179


Decision Under Review:   Appeal from the Circuit Court of Will County, No. 17-AR-159;
                         the Hon. Barbara N. Petrungaro, Judge, presiding.


Attorneys                Michael Resis and Ellen L. Green, of SmithAmundsen LLC, and
for                      Mary Jo Bonamino, of Law Office of Steven A. Lihosit, both of
Appellant:               Chicago, for appellant.


Attorneys                Kyler Juckins and       Aaron        B.         Morrow,         of
for                      Block, Klukas, Manzella & Shell, P.C., of Joliet, for appellee.
Appellee:




                                         13